DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/31/22 is acknowledged.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 6 through 16, 18, 19, 20, and 26 through 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0202431) in view of Ehrmann (US 2007/0096763).
Regarding claim 1.
Kobayashi teaches a method of making a semiconductor device, comprising: disposing a first semiconductor die (30) over a substrate (20) (fig 5a); disposing a beam homogenizer (52) over the first semiconductor die (fig 2), wherein a beam (LA) from the beam homogenizer (52) (fig 2) impacts the first semiconductor die (30) (fig 5a) (paragraph 60-75); deciding a position of the beam relative to the first semiconductor die in a number of pixels (cameras capture images as pixels) (paragraph 74-77); and moving the beam homogenizer the distance in millimeters to align the beam and first semiconductor die (paragraph 75). 
Kobayashi does not teach that deciding a position comprises calculating an offset in pixels using a calibration equation.
Ehrmann teaches calculating a positional offset of the beam relative to the first semiconductor die in a number of pixels; using a first calibration equation to convert the number of pixels into a distance in millimeters (paragraph 43).
It would have been obvious to one of ordinary skill ion the art to calculate positions and use calibration equations so that a computer system can be used to run the method on an apparatus (Ehrmann paragraph 41). 
  Regarding claim 2.
Kobayashi teaches disposing the beam homogenizer (7) (fig 3c) over a semiconductor die (30) in a first position (fig 1) and moving the beam homogenizer a known distance to a second position (paragraph 70-75) 
Ehrmann teaches generating the first calibration equation by: disposing the camera over a semiconductor die in a first position; calculating a first positional offset of the beam relative to the second semiconductor die in a first number of pixels; moving the camera a known distance to a second position; calculating a second positional offset of the beam relative to the second semiconductor die in a second number of pixels; and performing a linear regression (least squares) with the second position and second number of pixels (paragraph 155-160).
Regarding claim 3.
Kobayashi teaches disposing the beam homogenizer (52) (fig 3c) over the first semiconductor die (30) using a first camera (71) (fig 1,2) (paragraph 58).
 Regarding claim 4.
Ehrmann teaches calculating the positional offset of the beam relative to the first semiconductor die by: capturing an image of the beam and first semiconductor die using a second camera (90); performing image processing on the image to determine a first boundary of the first semiconductor die and a second boundary of the beam; and comparing the first boundary and second boundary (paragraph 60,103). 
Regarding claim 6.
Ehrmann teaches calculating a rotational offset of the beam relative to the first semiconductor die in a first unit of rotation (the fundamental unit of detection for a camera is the pixel); and using a second calibration equation to convert the rotational offset to a second unit (position correction distance) (paragraph 76) (paragraph 73-77).
Regarding claim 7.
Kobayashi teaches a method of making a semiconductor device, comprising: disposing a semiconductor die (30) over a substrate (20); disposing a beam homogenizer (52) over the semiconductor die (30) (fig 1,2,3c) (paragraph 60-75), wherein a beam (LA) from the beam homogenizer (52) impacts the semiconductor die (30); deciding a position of the beam relative to the semiconductor die in a first unit (the fundamental detected unit of a camera is a pixel, all calculations and processing will operates on the measurement of pixels) (paragraph 74-77); and converting the offset into a distance in a second unit (position correction distance). 
Kobayashi does not teach deciding displacement comprises calculation using equations.
Ehrmann teaches a process control wherein determinations comprises calculating an offset of the beam relative to the semiconductor die in a first unit (a camera will capture an image in pixels); and using a calibration equation to convert the offset into a distance in a second unit (position correction distance) (paragraph 43).
It would have been obvious to one of ordinary skill ion the art to calculate positions and use calibration equations so that a computer system can be used to run the method on an apparatus (Ehrmann paragraph 41).
Regarding claim 8.
Ehrmann teaches generating the calibration equation by performing a linear regression (least squares) on a plurality of known offsets (paragraph 157-160).
 Regarding claim 9.
Kobayashi teaches disposing the beam homogenizer (fig 3c) over the semiconductor die (20) by (fig 1): locating a first corner of the semiconductor die; locating a second corner of the semiconductor die opposite the first corner; and moving the beam homogenizer to the average position between (A) the first corner and second corner (fig 5a) (paragraph 70).

    PNG
    media_image1.png
    247
    380
    media_image1.png
    Greyscale

Regarding claim 10.
Kobayashi teaches reflowing a plurality of bumps disposed between the semiconductor die and substrate using the beam (paragraph 78).
 Regarding claim 11.
Ehrmann teaches the offset is a rotational offset (theta) (paragraph 45) (fig 3).
Regarding claim 12.
Kobayashi teaches the offset is a positional offset (paragraph 47,74).
Regarding claim 13.
Kobayashi teaches calculating the offset by: capturing a photo (71) of the semiconductor die (20); and performing image processing on the photo to determine a first boundary of the semiconductor die and a second boundary of the beam (paragraph 74). 
Regarding claim 14.
Ehrmann teaches generating a calibration equation; and
using the calibration equation (paragraph 157-160) to align a beam of light over a semiconductor die (paragraph 43-44).
Regarding claim 15
Ehrmann teaches generating the calibration equation using linear regression (paragraph 157-160).
Regarding claim 16.
Kobayashi teaches capturing an image of the semiconductor die; performing image processing on the image to determine a first boundary of the semiconductor die and a second boundary of the beam of light; and deciding a first offset between the first boundary and second boundary (paragraph 70-74) (fig 1,6a).
 Ehrmann teaches the calculating a calibration equation includes: capturing an image of the beam of light and semiconductor die (paragraph 59-61); performing image processing on the image (paragraph 59-61). 
Regarding claim 18.
Kobayashi teaches calculating an second offset between the first boundary and second boundary, wherein the first offset is positional (paragraph 74).
Ehrmann teaches calculating a second offset between the first boundary and second boundary, wherein the first offset is positional and the second offset is rotational (paragraph 43-46).
 Regarding claim 19.
Ehrmann teaches locating the beam of light over the semiconductor die by using a camera prior to using the calibration equation (paragraph 59).
 Regarding claim 20.
Kobayashi teaches locating the beam of light (LA) over the semiconductor die (30) by using the camera (71) to find the semiconductor die (30) (fig 1,5a) (paragraph 47).
Ehrmann teaches locating the beam of light over the field (76) by using the camera (48) to find a fiducial marker (68) adjacent to the field (fig 3) (paragraph 41).
 It would have been obvious to one of ordinary skill in the art to use a reference feature in order to locate areas relative to a known position (Ehrmann paragraph 47)
 Regarding claim 26.
Kobayashi teaches method of making a semiconductor device, comprising: disposing a beam homogenizer over a semiconductor die (30) (fig 1,2,3c) (paragraph 43-58); deciding an offset of the beam homogenizer relative to the semiconductor die in a first unit (the fundamental unit of detection for a camera is a pixel).
  Kobayashi does not teach that deciding a position comprises calculating an offset in pixels using a calibration equation.
Ehrmann teaches calculating a positional offset of the beam relative to the first semiconductor die in a first unit (the fundamental unit of detection for a camera is a pixel); using a calibration equation to convert the offset into a distance (position correction distance)(paragraph 43).
It would have been obvious to one of ordinary skill ion the art to calculate positions and use calibration equations so that a computer system can be used to run the method on an apparatus (Ehrmann paragraph 41).
 Regarding claim 27
 Ehrmann teaches generating the calibration equation by performing a linear regression on a plurality of known offsets (paragraph 157-160).
Regarding claim 28.
Kobayshi teaches reflowing a plurality of bumps (32) disposed under the semiconductor die (30) using the beam homogenizer (paragraph 40-42) (fig 1,2,4).
 Regarding claim 29
 Kobayashi teaches the first unit is a number of pixels (paragraph 47) (Kobayashi teaches using a CCD camera, the fundamental unit of measurement in a camera is a pixel) and the second unit is a unit of distance (paragraph 71-74) (positions can inherently be measured in a unit of distance).
 Regarding claim 30.
Kobayashi teaches deciding the offset by capturing a photo of the semiconductor die (paragraph 74); and performing image processing on the photo to determine a boundary of the semiconductor die (paragraph 74).
Ehrmann teaches calculating (paragraph 43).
  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0202431) in view of Ehrmann (US 2007/0096763) as applied to claim 4  and further in view of Farnworth (US 2004/0113283).
Regarding claim 5.
Kobayashi in view of Ehrmann teaches elements of the claimed invention above.
Kobayashi in view of Ehrmann does not teach a contrast agent.
Farnworth teaches disposing a contrasting agent (38p) over the substrate (14) or first semiconductor die prior to capturing the image (paragraph 141-146) (fig 3i,7).
It would have been obvious to one of ordinary skill in the art to provide a contrast agent prior to performing the solder reflow process in order to provide a medium for forming indicators and designators on the surface
   Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0202431) in view of Ehrmann (US 2007/0096763) as applied to claim 16 and further in view of Matsunga (US 2010/0277760).
Regarding claim 17.
Kobayashi in view of Ehrmann teaches elements of the claimed invention above.
Kobayashi in view of Ehrmann does not teach binarization
 Matsunga teaches image processing comprising binarization (603) (paragraph 45).
It would have been obvious to one of ordinary skill in the art to binarize the detected image in order that the detected image is converted into computer processable binary bits. 
 Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817